DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 10 October 2022.  In view of this communication and the amendment concurrently filed: claims 1-6 were previously pending; claims 2 and 4 were cancelled by the amendment; and thus, claims 1, 3, and 5-6 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 10 October 2022, have been fully considered but are not persuasive.  
The Applicant’s first argument (page 6 of the Remarks) alleges that claims 1-6 have been amended to correct the issues previously raised under 35 U.S.C. 112(b), and that those grounds of rejection should now be withdrawn.  While the amendment has corrected the majority of the indefinite phrases previously rejected in claims 1-5, some still remain.  Further, claim 6 has not been amended in any way and all indefinite limitations in the claim are still present.  Therefore, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 112(b) are maintained.
The Applicant’s second argument (pages 6-7 of the Remarks) alleges that claim 1 now recites, incorporated from cancelled claim 2, both the linkages and the linear motor coupled to a “main base structure”.  The argument alleges that neither Lorenz nor Sugita discloses the linkages and the linear motor coupled to the same base structure.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fact that neither reference teaches all of the claim limitation precludes an anticipation rejection, but the relevant grounds of rejection pertain to obviousness, not anticipation.  Lorenz teaches the linkages coupled to a main base structure, Sugita teaches the linear motors coupled to a main base structure, and, in combination, the limitations teach all of the recited limitations.  Thus, this argument is unpersuasive and the previous grounds of rejection under 35 U.S.C. 103 are maintained.
The Applicant’s third argument (pages 7-8 of the Remarks) alleges that the previously cited references do not disclose the newly added limitations which specify that the pivots of the first drive rod are located “on” a first/second end “of said outer portion of said linear drive motor”.  First, it must be addressed that these limitations constitute new matter.  As is clearly shown in the figures of the application, the pivots (e.g. bearing elements 105 and 106 in figure 3) are located on the inner portion of the linear motor, coupled to the drive rod 102, not the outer portion of the linear motor.  If the pivots were coupled to the stationary outer portion, the pivots would not be capable of movement and the device would be inoperable.  For this reason, the claims are now rejected under 35 U.S.C. 112(a).
Further, in order to advance prosecution these limitations, in claim 1 and the similar limitations in 3, have been interpreted as referring to the pivots being disposed “on” the respective ends of “said inner portion of said linear drive motor”.  Using this interpretation, consistent with the disclosure, the argument still relies on a piecemeal analysis of the references.  Lorenz discloses the pivots, but Sugita discloses the linear motors, and the argument is simply alleging that neither teaching is sufficient to reject the claimed invention.  However, Sugita teaches each inner portion having a coupling member, elements 4e in figure 1 or 629A/B in figure 16, at respective ends of the drive rod.  Thus, it would have been obvious when combining the teachings of Sugita and Lorenz to attach the pivots of Lorenz in the same locations, at respective ends of the drive rod, to maintain the same functionality taught by Sugita.  Therefore, this argument is unpersuasive and the previous grounds of rejection are applied to the new limitations.  
The Applicant’s fourth argument (pages 8-10 of the Remarks) alleges that Sugita does not disclose the linkage structure recited in claim 5.  Lorenz, not Sugita, was cited for disclosing said linkage structure.  In response to applicant's argument against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s fifth argument (page 11 of the Remarks) alleges that claim 6 is allowable for the same reasons presented in the previous arguments.  This argument is unpersuasive for the same reasons given above.  Additionally, claim 6 was not amended to correct any of the issues raised under 35 U.S.C. 112(b).  Thus, this argument is unpersuasive and all previous grounds of rejection of claim 6 are maintained.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first pivot of said first drive rod is on a first end of said outer portion of said first linear drive motor, and wherein said second pivot of said first drive rod is on a second end of said outer portion of said first linear drive motor” (claim 1) and the “first pivot of said second drive rod is on a first end of said outer portion of said second linear drive motor, and wherein said second pivot of said second drive rod is on a second end of said outer portion of said second linear drive motor” (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “said first pivot of said first drive rod is on a first end of said outer portion of said first linear drive motor”.  Since the application discloses the pivots (e.g. bearing elements 105 and 106 in figure 3) being located on the inner portion of the linear motor, coupled to the drive rod 102, not the outer portion of the linear motor, this limitation constitutes new matter.  Further, if the pivots were coupled to the stationary outer portion, the pivots would not be capable of performing the movement disclosed in the application as originally filed.  
Claim 1 recites “said second pivot of said first drive rod is on a second end of said outer portion of said first linear drive motor”.  Since the application discloses the pivots (e.g. bearing elements 105 and 106 in figure 3) being located on the inner portion of the linear motor, coupled to the drive rod 102, not the outer portion of the linear motor, this limitation constitutes new matter.  Further, if the pivots were coupled to the stationary outer portion, the pivots would not be capable of performing the movement disclosed in the application as originally filed.  
Claim 3 recites “said first pivot of said second drive rod is on a first end of said outer portion of said second linear drive motor”.  Since the application discloses the pivots (e.g. bearing elements 105 and 106 in figure 3) being located on the inner portion of the linear motor, coupled to the drive rod 102, not the outer portion of the linear motor, this limitation constitutes new matter.  Further, if the pivots were coupled to the stationary outer portion, the pivots would not be capable of performing the movement disclosed in the application as originally filed.  
Claim 3 recites “said second pivot of said second drive rod is on a second end of said outer portion of said second linear drive motor”.  Since the application discloses the pivots (e.g. bearing elements 105 and 106 in figure 3) being located on the inner portion of the linear motor, coupled to the drive rod 102, not the outer portion of the linear motor, this limitation constitutes new matter.  Further, if the pivots were coupled to the stationary outer portion, the pivots would not be capable of performing the movement disclosed in the application as originally filed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 3 recite multiple instances of several terms, including “base link”, “joining link”, “first pivot”, and “drive rod”.  These terms sometimes refer to the same element, and sometimes refer to different elements, rendering the claim indefinite since some elements are referred to as belonging to different assemblies.  
It is suggested that each individual element be given its own numerical identifier.  For example, instead of repeating the terms “first linkage assembly” and “second linkage assembly”, the subsequent assemblies recited in claim 3 should be referred to as “third linkage assembly” and “fourth linkage assembly”.  Likewise, terms like “joining link” should be numbered as “first” through “fourth” (i.e. “a first joining link”, “a second joining link”, etc.) to clearly indicate to which element each term refers.  Below is an example of how claim 1 could be rewritten to resolve the above issues under 35 U.S.C. 112(a) and 112(b):
1. A dual linear drive system, said system comprising: 
a base structure; and 
a first drive system, said first drive system comprising: 
a first linkage subassembly, said first linkage subassembly comprising: 
a first base link pivotally coupled to said base structure at a first end of said first base link; 
a second base link pivotally coupled to said base structure at a first end of said base link; 
a first joining link pivotally coupled to a second end of said first base link at a first end of said first joining link and pivotally coupled to a second end of said second base link at a second end of said first joining link; 
a first rod link pivotally coupled to said first end of said first joining link at a first end and pivotally coupled to a first pivot of a first drive rod on a second end; and 
a second rod link pivotally coupled to said second end of said first joining link at a first end and pivotally coupled to the first pivot of said first drive rod on a second end; and 
a first linear drive motor, said first linear drive motor comprising:
an inner portion coupled to said first drive rod; and 
an outer portion rigidly coupled to said base structure; and 
a second linkage subassembly, said second linkage subassembly comprising: 
a third base link pivotally coupled to said base structure at a first end of said third base link; 
a fourth base link pivotally coupled to said base structure at a first end of said fourth base link; 
a second joining link pivotally coupled to a second end of said third base link at a first end of said second joining link and pivotally coupled to a second end of said fourth base link at a second end of said second joining link; 
a third rod link pivotally coupled to said first end of said second joining link at a first end and pivotally coupled to a second pivot of the first drive rod on a second end; and 
a fourth rod link pivotally coupled to said second end of said second joining link at a first end and pivotally coupled to the second pivot of the first drive rod on a second end, 
wherein said first pivot of said first drive rod is on a first end of said inner portion of said first linear drive motor, and wherein said second pivot of said first drive rod is on a second end of said inner portion of said first linear drive motor.
Claim 3 recites the term “a second drive rod” in line 16.  It is unclear whether this term refers to the same element previously recited or to additional elements.
Similarly to claim 1, below is an example of how claim 3 could be rewritten to resolve the above issues under 35 U.S.C. 112(a) and 112(b):
3. The dual linear drive system of claim 2, further comprising: 
a second drive system, said second drive system comprising: 
a third linkage subassembly, said third linkage subassembly comprising: 
a fifth base link pivotally coupled to said base structure at a first end of said fifth base link; 
a sixth base link pivotally coupled to said base structure at a first end of said sixth base link; 
a third joining link pivotally coupled to a second end of said fifth base link at a first end of said third joining link and pivotally coupled to a second end of said sixth base link at a second end of said third joining link; 
a fifth rod link pivotally coupled to said first end of said third joining link at a first end and pivotally coupled to a first pivot of a second drive rod on a second end; and 
a sixth rod link pivotally coupled to said second end of said third joining link at a first end and pivotally coupled to the first pivot of the second drive rod on a second end; and 
a second linear drive motor, said second linear drive motor comprising:
an inner portion coupled to said second drive rod; and 
an outer portion rigidly coupled to said base structure; and 
a fourth linkage subassembly, said fourth linkage subassembly comprising: 
a seventh base link pivotally coupled to said base structure at a first end of said seventh base link; 
an eighth base link pivotally coupled to said base structure at a first end of said eighth base link; 
a fourth joining link pivotally coupled to a second end of said seventh base link at a first end of said fourth joining link and pivotally coupled to a second end of said eighth base link at a second end of said fourth joining link; 
a seventh rod link pivotally coupled to said first end of said fourth joining link at a first end and pivotally coupled to a second pivot of said second drive rod on a second end; and 
an eighth rod link pivotally coupled to said second end of said fourth joining link at a first end and pivotally coupled to said second pivot of said second drive rod on a second end, 
wherein said first pivot of said second drive rod is on a first end of said inner portion of said second linear drive motor, and wherein said second pivot of said second drive rod is on a second end of said inner portion of said second linear drive motor.
Claim 6 recites the term “said first second drive motor” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites multiple instances of the terms “a plurality of windings” (lines 7 and 16), “a main base structure” (lines 3 and 17), and “a central drive range” (lines 26 and 32).  The multiple instances of these terms render the claim indefinite as it is unclear whether these terms refer to the same element or to additional elements.
Claim 6 recites the term “said main structure” in lines 24 and 30.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 2,683,481), hereinafter referred to as “Lorenz”, in view of Sugita et al. (US 2011/0109173 A1), hereinafter referred to as “Sugita”.
Regarding claim 1, Lorenz discloses a dual linear drive system (fig. 1-3; col. 4, lines 22-32; note that since reference numerals are reused in the drawings, subsequent instances of the same numeral have been distinguished; e.g.: 16, 16’, 16’’, and 16’’’ for the four first base links), said system comprising: 
a base structure [1/2] (fig. 1, 3; col. 3, lines 17-32); and 
a first drive system (fig. 3; col. 3, lines 25-32; “on each end of the base there are two suspension units”; i.e. the figures show a first side, left or right, of the chair while an identical assembly exists on the second side), said first drive system comprising: 
a first linkage subassembly [5] (fig. 3; col. 3, lines 33-37), said first linkage subassembly [5] comprising: 
a first base link [16] pivotally coupled to said base structure [1/2] at a first end of said first base link [16] (fig. 3; col. 3, lines 50-73); 
a second base link [17] pivotally coupled to said base structure [1/2] at a first end of said base link [17] (fig. 3; col. 3, lines 50-73); 

    PNG
    media_image1.png
    368
    722
    media_image1.png
    Greyscale

a first joining link [9-12] pivotally coupled to a second end of said first base link [16] at a first end of said first joining link [9-12] and pivotally coupled to a second end of said second base link [17] at a second end of said first joining link [9-12] (fig. 3; col. 3, lines 33-49); 
a first rod link [13] pivotally coupled to said first end of said first joining link [9-12] at a first end and pivotally coupled to a first pivot of a first drive rod [24] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32); and 
a second rod link [14] pivotally coupled to said second end of said first joining link [9-12] at a first end and pivotally coupled to a first pivot of said first drive rod [24] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32); and 
a second linkage subassembly [6] (fig. 3; col. 3, lines 33-37), said second linkage subassembly [6] comprising: 
a third base link [16’] pivotally coupled to said base structure [1/2] at a first end of said third base link [16’] (fig. 3; col. 3, lines 50-73); 
a fourth base link [17’] pivotally coupled to said base structure [1/2] at a first end of said fourth base link [17’] (fig. 3; col. 3, lines 50-73); 
a second joining link [9’-12’] pivotally coupled to a second end of said third base link [16’] at a first end of said second joining link [9’-12’] and pivotally coupled to a second end of said fourth base link [17’] at a second end of said second joining link [9’-12’] (fig. 3; col. 3, lines 33-49); 
a third rod link [13’] pivotally coupled to said first end of said second joining link [9’-12’] at a first end and pivotally coupled to a second pivot of said first drive rod [24] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32); and 
a fourth rod link [14’] pivotally coupled to said second end of said second joining link [9’-12’] at a first end and pivotally coupled to the second pivot of the first drive rod [24] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32).
Lorenz does not disclose a first linear drive motor, said first linear drive motor comprising an inner portion coupled to said first drive rod; and an outer portion coupled to said base structure (col. 9, lines 49-54; while Lorenz discloses that a motor can be used in place of manual actuation, no details of said motor are given).
Sugita discloses a dual linear drive system comprising a first linear drive motor [801A] having a base structure [821/823] (fig. 23-24; ¶ 0088-0090), said first linear drive motor [801A] comprising an inner portion [809A] coupled to said first drive rod [803A] (fig. 23-24; ¶ 0090); and an outer portion [820A] coupled to said base structure [821/823] (fig. 23-24; ¶ 0089).

    PNG
    media_image2.png
    463
    600
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to actuate the dual linear drive system of Lorenz using linear motors as taught by Sugita, in order to provide automated propulsion of a chair while achieving maximum thrust per size of the electric motor (¶ 0003 of Sugita), and Lorenz teaches that automated movement may be preferred in certain applications (col. 9, lines 30-54).
Further, Sugita teaches that said first coupling member [4e,629A] of said first drive rod [803A] is on a first end of said inner portion [809A] of said first linear drive motor [801A], and that said second coupling member [4e,629B] of said first drive rod [803A] is on a second end of said inner portion [809A] of said first linear motor [801A] (fig. 1, 16; ¶ 0052, 0079, 0088).  
One of ordinary skill in the art would have recognized that the coupling portions of Sugita are known equivalents for the pivots of Lorenz, providing connections between the inner portions of the linear motors and the structures to which the linear motors are designed to impart movement.  Thus, it would have been obvious when combining the teachings of Sugita and Lorenz to attach the pivots of Lorenz in the same locations, at respective ends of the drive rods, to maintain the same functionality taught by Sugita (i.e. providing linear movement and actuation; ¶ 0047).  
Regarding claim 3, Lorenz, in view of Sugita, discloses the dual linear drive system (fig. 1-3; col. 4, lines 22-32; note that since reference numerals are reused in the drawings, subsequent instances of the same numeral have been distinguished; e.g.: 16, 16’, 16’’, and 16’’’ for the four first base links) of claim 2, as stated above, further comprising: 
a second drive system (fig. 3; col. 3, lines 25-32; “on each end of the base there are two suspension units”; i.e. the figures show a first side, left or right, of the chair while an identical assembly exists on the second side), said second drive system comprising: 
a third linkage subassembly [5’’] (fig. 3; col. 3, lines 33-37), said third linkage subassembly [5’’] comprising: 
a fifth base link [16’’] pivotally coupled to said base structure [1/2] at a first end of said fifth base link [16’’] (fig. 3; col. 3, lines 50-73); 

    PNG
    media_image1.png
    368
    722
    media_image1.png
    Greyscale

a sixth base link [17’’] pivotally coupled to said base structure [1/2] at a first end of said sixth base link [17’’] (fig. 3; col. 3, lines 50-73); 
a third joining link [9’’-12’’] pivotally coupled to a second end of said fifth base link [16’’] at a first end of said third joining link [9’’-12’’] and pivotally coupled to a second end of said sixth base link [17’’] at a second end of said third joining link [9’’-12’’] (fig. 3; col. 3, lines 33-49); 
a fifth rod link [13’’] pivotally coupled to said first end of said third joining link [9’’-12’’] at a first end and pivotally coupled to a first pivot of a second drive rod [24’] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32); and 
a sixth rod link [14’’] pivotally coupled to said second end of said third joining link [9’’-12’’] at a first end and pivotally coupled to the first pivot of the second drive rod [24’] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32); and 
a fourth linkage subassembly [6’] (fig. 3; col. 3, lines 33-37), said fourth linkage subassembly [6’] comprising: 
a seventh base link [16’’’] pivotally coupled to said base structure [1/2] at a first end of said seventh base link [16’’’] (fig. 3; col. 3, lines 50-73); 
an eighth base link [17’’’] pivotally coupled to said base structure [1/2] at a first end of said eighth base link [17’’’] (fig. 3; col. 3, lines 50-73); 
a fourth joining link [9’’’-12’’’] pivotally coupled to a second end of said seventh base link [16’’’] at a first end of said fourth joining link [9’’’-12’’’] and pivotally coupled to a second end of said eighth base link [17’’’] at a second end of said fourth joining link [9’’’-12’’’] (fig. 3; col. 3, lines 33-49); 
a seventh rod link [13’’’] pivotally coupled to said first end of said fourth joining link [9’’’-12’’’] at a first end and pivotally coupled to a second pivot of said second drive rod [24’] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32); and 
an eighth rod link [14’’’] pivotally coupled to said second end of said fourth joining link [9’’’-12’’’] at a first end and pivotally coupled to said second pivot of said second drive rod [24’] on a second end (fig. 3; col. 3, lines 33-49; col. 4, lines 22-32).
Sugita further discloses a second linear drive motor [801B] (fig. 23-24; ¶ 0088-0090), said second linear drive motor [801B] comprising: an inner portion [809B] coupled to said second drive rod [803B] (fig. 23-24; ¶ 0090); and an outer portion [820B] coupled to said base structure [821/823] (fig. 23-24; ¶ 0089).
Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to actuate the dual linear drive system of Lorenz using linear motors as taught by Sugita, in order to provide automated propulsion of a chair while achieving maximum thrust per size of the electric motor (¶ 0003 of Sugita), and Lorenz teaches that automated movement may be preferred in certain applications (col. 9, lines 30-54).
Further, Sugita teaches that said first coupling member [4e,629A] of said second drive rod [803B] is on a first end of said inner portion [809B] of said second linear drive motor [801B], and that said second coupling member [4e,629B] of said second drive rod [803B] is on a second end of said inner portion [809B] of said second linear motor [801B] (fig. 1, 16; ¶ 0052, 0079, 0088).  
One of ordinary skill in the art would have recognized that the coupling portions of Sugita are known equivalents for the pivots of Lorenz, providing connections between the inner portions of the linear motors and the structures to which the linear motors are designed to impart movement.  Thus, it would have been obvious when combining the teachings of Sugita and Lorenz to attach the pivots of Lorenz in the same locations, at respective ends of the drive rods, to maintain the same functionality taught by Sugita (i.e. providing linear movement and actuation; ¶ 0047).  
Regarding claim 5, Lorenz, in view of Sugita, discloses the dual linear drive system of claim 4, as stated above, further comprising a linkage structure [4] coupling said first linkage subassembly [5] to said second linkage subassembly [6] (fig. 1-3; col. 3, lines 17-32), and wherein Sugita further discloses that motion of said first drive rod [803A] results in motion in a reverse direction of said second drive rod [803B] (fig. 23; ¶ 0088; “the mover 803A of the first electrical machine unit 801A and the mover 803B of the second electrical machine unit 801B reciprocate in opposite directions”).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Lorenz.
Regarding claim 6, Sugita discloses a dual linear drive system (fig. 23-24; ¶ 0088-0090), said system comprising: 
a first drive system comprising: 
a main base structure [821/823] (fig. 23-24; ¶ 0088-0090); 
a first linear drive motor [801A], said first linear drive motor [801A] having a first drive axis (fig. 23-24; ¶ 0088-0090), said first linear drive motor [801A] comprising: 
a first external drive portion [820A], said first external drive portion [820A] comprising a plurality of windings [819A], said first external drive portion [820A] fixedly coupled to said main base structure [821/823] (fig. 23-24; ¶ 0089); and 

    PNG
    media_image2.png
    463
    600
    media_image2.png
    Greyscale

a first drive rod [803A], said first drive rod [803A] comprising a plurality of magnets [813A], said first drive rod [803A] adapted to be driven within said first external drive portion [820A] along said first drive axis (fig. 23-24; ¶ 0090).
a second drive system comprising: 
a second linear drive motor [801B], said second linear drive motor [801B] having a second drive axis (fig. 23-24; ¶ 0088-0090), said first second drive motor [801B] comprising: 
a second external drive portion [820B], said second external drive portion [820B] comprising a plurality of windings [819B], said second external drive portion [820B] fixedly coupled to a main base structure [821/823] (fig. 23-24; ¶ 0089); and 
a second drive rod [803B], said second drive rod [803B] comprising a plurality of magnets [813B], said second drive rod [803B] adapted to be driven within said second external drive portion [820B] along said second drive axis (fig. 23-24; ¶ 0090).
Sugita does not disclose the claimed first and second linkage assemblies.
Lorenz discloses a dual linear drive system having a main structure [1/2] (fig. 1-3; col. 4, lines 22-32; note that since reference numerals are reused in the drawings, subsequent instances of the same numeral have been distinguished; e.g.: 16, 16’, 16’’, and 16’’’ for the four first base links), comprising:
a first linkage assembly [5] (fig. 3; col. 3, lines 33-37), said first linkage assembly [5] pivotally coupled to said first drive rod [24] at a first location, said first linkage assembly [5] pivotally coupled to said main structure [1/2], such that said first drive rod [24] is adapted to move in a linear fashion along said first drive axis as said first linkage assembly [5] pivots through a central drive range (fig. 3; col. 3, lines 33-73); and 
a second linkage assembly [5’] (fig. 3; col. 3, lines 33-37), said second linkage assembly [5’] pivotally coupled to said second drive rod [24’] at a first location, said second linkage assembly [5’] pivotally coupled to said main structure [1/2], such that said second drive rod [24’] is adapted to move in a linear fashion along said second drive axis as said second linkage assembly [5’] pivots through a central drive range (fig. 3; col. 3, lines 33-73).

    PNG
    media_image1.png
    368
    722
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to actuate the dual linear drive system of Lorenz using linear motors as taught by Sugita, in order to provide automated propulsion of a chair while achieving maximum thrust per size of the electric motor (¶ 0003 of Sugita), and Lorenz teaches that automated movement may be preferred in certain applications (col. 9, lines 30-54).  Further, it would have been obvious to implement the linkage assemblies as taught by Lorenz, coupled to the drive rods of Sugita at locations outside of the ends of the external drive portions, as the external drive portions surround the drive rods making it impossible to achieve such a coupling inside the external drive portions.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Zhang (US 6,326,706 B1) discloses a linear motor comprising an inner drive rod with permanent magnets and an outer cylinder comprising a hollow winding.
Darling et al. (US 357,374) discloses a linear motor comprising an inner drive rod with permanent magnets and an outer cylinder comprising a hollow winding, wherein the drive rod is connected to a linkage having multiple links and pivots.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834